NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           DEC 19 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GERALYN PHILLIPS,                                No. 10-17365

              Plaintiff - Appellant,             D.C. No. 2:09-cv-02478-ROS

  v.
                                                 MEMORANDUM *
NATIONAL CITY BANK OF INDIANA
FIRST FRANKLIN DIVISION;
NATIONAL CITY HOME LOAN
SERVICES INCORPORATED; FIRST
FRANKLIN FINANCIAL
CORPORATION; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS INCORPORATED; DOES 1-
1000,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
                  Roslyn O. Silver, Chief District Judge, Presiding

                          Submitted November 30, 2011 **
                             San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS and CLIFTON, Circuit Judges, and CARR, Senior District
Judge.***

       Geralyn Phillips appeals the district court’s dismissal of her action against

National City Bank, First Franklin Financial Corporation, Home Loan Services,

and the Mortgage Electronic Registration Systems, Inc.. We affirm for the reasons

stated by the district court.1

       AFFIRMED.




           ***
             The Honorable James G. Carr, Senior District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.
       1
             Appellant’s Motion for Judicial Notice, filed January 25, 2011, asking
us to take notice of opinions cited in Appellant’s Opening Brief, is denied as
unnecessary. Judicial notice customarily entails matter of fact. Judicial notice is
not required for the court to consider the cited opinions as matters of law and
potentially persuasive precedents.

                                           2